      Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 1 of 27 PageID: 1



                           IN THE UNITED STATES DISTRICT COURT
                                      FOR NEW JERSEY


UNITED STATES OF AMERICA,                           Civil Action No.

                                                    Complaint for Foreclosure and
               Plaintiff                            Possession

ANTHONY N. CHICCINI, HIS HEIRS,
DEVISEES AND PERSONAL
REPRESENTATIVES, AND HIS, HER,
THEIR OR ANY OF THEIR SUCCESSORS
IN RIGHT, TITLE AND INTEREST;
KATHLEEN CHICCINI; MR. CHICCINI,
HUSBAND OF KATHLEEN CHICCINI;
DARLENE CARTER; MR. CARTER,
HUSBAND OF DARLENE CARTER;TONY
CHICCINI; MRS. TONY CHICCINI, HIS
WIFE; DENISE CHICCINI; MR. CHICCINI,
HUSBAND OF DENISE CHICCINI;
MICHAEL CHICCINI; MRS. MICHAEL
CHICCINI, HIS WIFE; CHRISTOPHER
CHICCINI; MRS. CHRISTOPHER
CHICCINI, HIS WIFE; ANDREW CHICCINI;
MRS. ANDREW CHICCINI, HIS WIFE;
STATE OF NEW JERSEY; RACHEL
HOFSTROM; GLOUCESTER COUNTY
PROBATION SERVICES; ISABELLA C.
CHICCINI; ABC BAILS BONDS, INC.;
ATLANTIC CITY ELECTRIC; JOSEPH J.
HOFFMAN, JR., PA; NEW JERSEY
PROPERTY LIABILITY INSURANCE
GUARANTY ASSOCIATION

               Defendant(s)



       The UNITED STATES OF AMERICA, by and through its attorneys, Frank J. Martone,

P.C., states the following claims against the defendants:

                                               PARTIES

       1.      Plaintiff, Department of Housing and Urban Development, is an agency of the

United States of America, (hereinafter referred to as “United States of America” having an office

at 301 NW 6th Street, Suite 200, Oklahoma City, Oklahoma.
       Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 2 of 27 PageID: 2



       2.      Upon information and belief, ANTHONY N. CHICCINI, original owner, died on

February 11, 2013. Plaintiff’s inquiry revealed no surrogate proceedings have been filed with the

Gloucester County Surrogate’s Office. Plaintiff’s further inquiry revealed an Obituary for the

decedent, Anthony N. Chiccini which revealed the following heirs at law and next kin: Kathleen

Chiccini, wife; Darlene Carter, daughter; Tony Chiccini, son; Denise Chiccini, daughter; Michael

Chiccini, son; Christopher Chiccini, son and Andrew Chiccini, son.

       (a).    In the event that there are any heirs at law and next of kin of Anthony N. Chiccini that

plaintiff is unaware of plaintiff herein joins the unknown heirs of the decedent, Anthony N. Chiccini,

for any interest they may have in the subject property and are designated as:

      ANTHONY    N. CHICCINI,   HIS   HEIRS,  DEVISEES   AND  PERSONAL
REPRESENTATIVES, AND HIS, HER, THEIR OR ANY OF THEIR SUCCESSORS IN RIGHT,
TITLE AND INTEREST

       (b).    KATHLEEN CHICCINI is hereby made a party defendant as an heir at law and next

of kin of the decedent, Anthony N. Chiccini, and for any interest she may have in the subject

premises. Kathleen Chiccini is also known as Kathleen M. Chiccini and is being designated as

Kathleen Chiccini. She is one and the same person.

       (c).    DARLENE CARTER is hereby made a party defendant as an heir at law and next of

kin of the decedent, Anthony N. Chiccini, and for any interest she may have in the subject premises.

Darlene Carter is also known as Darlene S. Carter and is being designated as Darlene Carter. She

is one and the same person.

       (d).    TONY CHICCINI is hereby made a party defendant as an heir at law and next of kin

of the decedent, Anthony N. Chiccini, and for any interest he may have in the subject premises. Tony

Chiccini is also known as Tony N. Chiccini and is being designated herein as Tony Chiccini. He is

one and the same person.

       (e).    DENISE CHICCINI is hereby made a party defendant as an heir at law and next of

kin of the decedent, Anthony N. Chiccini, and for any interest she may have in the subject premises.




                                                  2
      Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 3 of 27 PageID: 3



       (f).    MICHAEL CHICCINI is hereby made a party defendant as an heir at law and next of

kin of the decedent, Anthony N. Chiccini, and for any interest he may have in the subject premises.

Michael Chiccini is also known as Michael A. Chiccini and is being designated as Michael Chiccini.

He is one and the same person.

       (g).    CHRISTOPHER CHICCINI is hereby made a party defendant as an heir at law and

next of kin of the decedent, Anthony N. Chiccini, and for any interest he may have in the subject

premises. Christopher Chiccini is also known as Christoph Chiccini and also known as Christopher

P. Chiccini and also known as Christoph P. Chiccini and is being designated as Christopher P.

Chiccini. He is one and the same person.

       (h).    ANDREW CHICCINI is hereby made a party defendant as an heir at law and next of

kin of the decedent, Anthony N. Chiccini, and for any interest he may have in the subject premises.

Andrew Chiccini is also known as Andrew N. Chiccini and is being designated as Andrew Chiccini.

He is one and the same person.

       (i).    The present marital status of KATHLEEN CHICCINI cannot be ascertained and

defendant MR. CHICCINI, HUSBAND OF KATHLEEN CHICCINI the unknown spouse/domestic

partner/civil union partner of KATHLEEN CHICCINI is hereby named for any interest or right he may

hold in the property. Any title interest, dower/curtesy or possessory right, if any, acquired by MR.

CHICCINI, HUSBAND OF KATHLEEN CHICCINI was subsequent to the subject mortgage. Any

interest or right MR. CHICCINI, HUSBAND OF KATHLEEN CHICCINI has in such property is

subordinate and subject to the aforesaid mortgage.

       (j).    The present marital status of DARLENE CARTER cannot be ascertained and

defendant MR. CARTER, HUSBAND OF DARLENE CARTER the unknown spouse/domestic

partner/civil union partner of DARLENE CARTER is hereby named for any interest or right he may

hold in the property. Any title interest, dower/curtesy or possessory right, if any, acquired by MR.

CARTER, HUSBAND OF CARLENE CARTER was subsequent to the subject mortgage. Any




                                                 3
      Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 4 of 27 PageID: 4



interest or right MR. CARTER, HUSBAND OF DARLENE CARTER has in such property is

subordinate and subject to the aforesaid mortgage.

       (k).     The present marital status of TONY CHICCINI cannot be ascertained and defendant

MRS. TONY CHICCINI, HIS WIFE the unknown spouse/domestic partner/civil union partner of

TONY CHICCINI is hereby named for any interest or right he may hold in the property. Any title

interest, dower/curtesy or possessory right, if any, acquired by MRS. TONY CHICCINI, HIS WIFE

was subsequent to the subject mortgage. Any interest or right MRS. TONY CHICCINI, HIS WIFE

has in such property is subordinate and subject to the aforesaid mortgage.

       (l).     The present marital status of DENISE CHICCINI cannot be ascertained and

defendant MR. CHICCINI, HUSBAND OF DENISE CHICCINI the unknown spouse/domestic

partner/civil union partner of DENISE CHICCINI is hereby named for any interest or right he may

hold in the property. Any title interest, dower/curtesy or possessory right, if any, acquired by MR.

CHICCINI, HUSBAND OF DENISE CHICCINI was subsequent to the subject mortgage. Any interest

or right MR. CHICCINI, HUSBAND OF DENISE CHICCINI has in such property is subordinate and

subject to the aforesaid mortgage.

       (m).     The present marital status of MICHAEL CHICCINI cannot be ascertained and

defendant MRS. MICHAEL CHICCINI, HIS WIFE the unknown spouse/domestic partner/civil union

partner of MICHAEL CHICCINI is hereby named for any interest or right he may hold in the property.

Any title interest, dower/curtesy or possessory right, if any, acquired by MRS. MICHAEL CHICCINI,

HIS WIFE was subsequent to the subject mortgage. Any interest or right MRS. MICHAEL CHICCINI,

HIS WIFE has in such property is subordinate and subject to the aforesaid mortgage.

       (n).     The present marital status of CHRISTOPHER CHICCINI cannot be ascertained and

defendant MRS. CHRISTOPHER CHICCINI, HIS WIFE the unknown spouse/domestic partner/civil

union partner of CHRISTOPHER CHICCINI is hereby named for any interest or right he may hold in

the property.   Any title interest, dower/curtesy or possessory right, if any, acquired by MRS.

CHRISTOPHER CHICCINI, HIS WIFE was subsequent to the subject mortgage. Any interest or


                                                 4
      Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 5 of 27 PageID: 5



right MRS. CHRISTOPHER CHICCINI, HIS WIFE has in such property is subordinate and subject

to the aforesaid mortgage.

       (o).    The present marital status of ANDREW CHICCINI cannot be ascertained and

defendant MRS. ANDREW CHICCINI, HIS WIFE the unknown spouse/domestic partner/civil union

partner of ANDREW CHICCINI is hereby named for any interest or right he may hold in the property.

Any title interest, dower/curtesy or possessory right, if any, acquired by MRS. ANDREW CHICCINI,

HIS WIFE was subsequent to the subject mortgage. Any interest or right MRS. ANDREW CHICCINI,

HIS WIFE has in such property is subordinate and subject to the aforesaid mortgage.

       3.      The State of New Jersey is hereby made a party defendant by virtue of its interest

in any unpaid transfer, estate and/or inheritance taxes, which may be due by reason of the death

of Anthony N. Chiccini.

       4.      Defendants set forth below are holders of docketed judgment(s) in the Superior

Court and their liens are subordinate to that of plaintiff, and they are joined because of the

judgment that they hold.

       (a).




                                               5
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 6 of 27 PageID: 6



      (b).

      State of New Jersey is made a party defendant by virtue of the following judgment.




      (c).

      State of New Jersey is made a party defendant by virtue of the following judgment.




      (d).

       Gloucester County Probation Services is made a party defendant by virtue of the
following judgment.




                                           6
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 7 of 27 PageID: 7




      (e).

       Gloucester County Probation Services is made a party defendant by virtue of the
following judgment.




      (f).

      State of New Jersey is made a party defendant by virtue of the following judgment.




                                           7
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 8 of 27 PageID: 8




(g).

State of New Jersey is made a party defendant by virtue of the following judgment.




(h).




                                     8
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 9 of 27 PageID: 9




(i).

State of New Jersey is made a party defendant by virtue of the following judgment.




(j).




                                     9
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 10 of 27 PageID: 10



 (k).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (l).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (m).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     10
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 11 of 27 PageID: 11



 (n).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (o).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (p).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     11
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 12 of 27 PageID: 12



 (q).




 (r).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (s).

 State of new Jersey is made a party defendant by virtue of the following judgment.




                                     12
    Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 13 of 27 PageID: 13




      (t).




      (u).

     Joseph J. Hoffman, Jr., PA is made a party defendant by virtue of the following
judgment.




                                        13
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 14 of 27 PageID: 14



 (v).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (w).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (x).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     14
    Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 15 of 27 PageID: 15




      (y).

      New Jersey Property Liability Insurance Guaranty Association is made a party
defendant by virtue of the following judgment.




      (z).

      State of New Jersey is made a party defendant by virtue of the following judgment.




                                          15
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 16 of 27 PageID: 16



 (aa).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (bb).




 (cc).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     16
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 17 of 27 PageID: 17



 (dd).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (ee).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (ff).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     17
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 18 of 27 PageID: 18



 (gg).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (hh).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (ii).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     18
Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 19 of 27 PageID: 19



 (jj).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (kk).

 State of New Jersey is made a party defendant by virtue of the following judgment.




 (ll).

 State of New Jersey is made a party defendant by virtue of the following judgment.




                                     19
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 20 of 27 PageID: 20



        (mm).

        State of New Jersey is made a party defendant by virtue of the following judgment.




                                        JURISDICTION AND VENUE

        5.      Jurisdiction is based on 28 U.S.C. §1345, which provides that the district courts

shall have original jurisdiction of all civil actions, suits or proceedings commenced by the United

States, or by any agency or officer, and upon 12 U.S.C. 1715 et seq.

        6.      Venue is proper in this district under 28 U.S.C. §1391 and §1396 as the transaction

which is the subject matter of this Complaint took place entirely in this district, and the real estate

which is the subject of this transaction is located in this district.

                                                     FACTS

        7.      The mortgagor, ANTHONY N. CHICCINI, prior to the execution of the note and

mortgage, was duly advised and counseled regarding the United States Home Equity Conversion

Mortgage (HECM) loan program, which program is regulated and set forth in 24 CFR Part 206, et

seq. and all subsequent handbooks (4330.1 REV-5), mortgage letters, etc. as set forth by the

Secretary of the Department of Housing and Urban Development. The purpose of this program

is set forth in 24 CFR 206.1, and as ”set out in section 255(a) of the National Housing Act, Public

Law 73-479, 48 STAT. 1246 (12 U.S.C. 1715z-20)”; being further regulated by Handbook 4330.01

Rev. 5 and all subsequent mortgage letters as issued and set forth by the Secretary of the

Department of Housing and Urban Development.


                                                   20
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 21 of 27 PageID: 21



       8.      On or about April 25, 2005, ANTHONY N. CHICCINI executed and delivered to

WELLS FARGO BANK, N.A., a Home Equity Conversion Adjustable Rate Note, attached hereto

as Exhibit A, incorporated herein and made a part hereof as if fully written herein. (Note). Under

paragraph 2, of the Note, titled: Borrower(s) Promise to Pay: Interest, the mortgagor, Anthony

N. Chiccini, agreed to the following, to wit:

               In return for amounts to be advanced by Lender to a maximum
               principal amount of $255,000.00, to or for the benefit of Borrower
               under the terms of a Home Equity Conversion Loan Agreement
               dated April 25, 2005 (Loan Agreement), Borrower promises to pay
               to the order of Lender a principal amount equal to the sum of all
               Loan Advances made under the Loan Agreement with interest.
               Interest will be charged on unpaid principal at the rate of Four and
               820/1000 percent (4.8200%) per year until the full amount of
               principal has been paid. The interest rate may change in
               accordance with Paragraph 5 of this Note. Accrued interest shall
               be added to the principal balance as a Loan Advance at the end of
               each month.

       9.      Simultaneously with the execution and delivery of the Note, and in order to secure

the payment of said Note, the mortgagor, ANTHONY N. CHICCINI executed and delivered to

WELLS FARGO BANK, N.A., a Home Equity Conversion Mortgage, a copy of which is attached

hereto as Exhibit B, incorporated herein and made a part hereof as if fully written herein

(Mortgage). Said Mortgage was duly recorded on May 10, 2005 in Book 8600, at Page 248,

GLOUCESTER County Clerk’s/Register’s Office, New Jersey. Said real estate is within the

jurisdictional limits of the Court. Said mortgage was not a purchase money mortgage.

       10.     The mortgaged premises are described as follows:

               All that certain tract or parcel of land and premises situate in the Township of
               MONROE, County of GLOUCESTER and State of New Jersey being more
               particularly described as follows:

               See attached Exhibit C.

               Tax Lot 8, Block 3502, commonly known as 212 Kilburn Avenue, Township of
               Monroe, NJ 08094, with a mailing address of 212 Kilburn Avenue, Williamstown,
               NJ 08094.

               The legal description contained in Exhibit C attached hereto is the same legal
               description contained in the recorded mortgage referenced in Paragraph 9, above.


                                                21
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 22 of 27 PageID: 22




        11.    On June 24, 2010 by assignment bearing that date, WELLS FARGO BANK, N.A.

assigned said Note and Mortgage to THE SECRETARY OF HOUSING AND URBAN

DEVELOMENT which Assignment was recorded in the Clerk/Register’s Office of GLOUCESTER

County, New Jersey on September 13, 2010 in Book AB179 of Assignments of Mortgage for said

County at Page 165. See Exhibit D.

        12.    The mortgagor ANTHONY N. CHICCINI, was deemed deceased on February 11,

2013.

        13.    The Mortgage provide, at paragraph 9, titled Grounds for Acceleration of Debt,

“(a) Due and Payable. Lender may require immediate payment in full of all sums secured by this

Security Instrument if: (i) a Borrower dies and the Property is not the principal residence of at least

one surviving Borrower”. ANTHONY N. CHICCINI was the only borrower on the Note and

Mortgage.

        14.    Demand for payment of all sums due under the Note and Mortgage was made,

and payment has not been paid.

        15.    The Defendant(s), Anthony D. Chiccini is indebted to the United States of America

on behalf of the Secretary of Housing and Urban Development and there remains due the

following sums to the Plaintiff.    (See Statement of Account, attached hereto as Exhibit E,

incorporated herein and made a part hereof as if fully written herein.)



        (a)    Unpaid Principal                                                  $159,698.67

        (b)    Interest accrued in accordance with
               Adjustable rate note/mortgage:
               at the annual rate of 3.810%
               per annum                                                         $ 64,624.88

        (c)    MIP
               Advances for tax payments and insurance
               Set forth in 24 CFR 206.27 & 206.103 et seq.
               and HUD Handbook 4330.1 (13-14)                                   $ 15,170.48



                                                  22
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 23 of 27 PageID: 23



       (d)     Service Fee
               set forth in HUD Handbook 4330.1 (13-15)
                                                                             $   4,800.00

               Total (as of July 10, 2018)                                   $244,294.03




       16.     Said Note and Mortgage contained an agreement that if any of the installments of

taxes, assessments, water rents, charges, impositions or liens, levied upon the premises should

remain in default, the mortgagee may pay the same, and such amount paid shall be a lien on said

lands, added to the amount of the mortgage debt and secured by this mortgage.

       17.     During the course of this action, the plaintiff may be obligated to make advances

for the payment of taxes, insurance premiums, and necessary expenses and curative payments

to preserve the security, and such sums advanced under the terms of the Note, together with

interest, are to be added to the amount due on the mortgage debt and secured by the plaintiff’s

mortgage.

       18.     On February 11, 2013, default occurred. The entire principal and interest,

insurance and taxes and other charges became due and payable on plaintiff’s mortgage and has

not been paid. Plaintiff has elected that the whole of the unpaid principal and interest shall now

be due.

       19.     The following instruments or liens of record in the Office of the Clerk/Register of

GLOUCESTER County, New Jersey which affect or may affect the premises described herein all

of which instruments or liens are subordinate to the lien of the mortgage set forth above.

       19(a). Home Equity Conversion Second Mortgage from ANTHONY N. CHICCINI to the

SECRETARY OF HOUSING AND URBAN DEVELOPMENT, dated April 25, 2005, recorded

December 22, 2005, in Mortgage Book 9316, Page 9 in the maximum principal amount of

$255,000.00. Plaintiff is also the holder of the Home Equity Conversion Second Mortgage,




                                               23
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 24 of 27 PageID: 24



however, plaintiff wishes to report the lien only and does not wish to foreclose this mortgage at

this time, attached hereto as Exhibit F.

       20.     Any interest or lien which any of the defendants herein has or claims to have in or

upon the said mortgaged premises or some part thereof is subject to the lien of plaintiff’s

mortgage.



                                           COUNT ONE

                            Foreclosure on the Mortgaged Premises

       21.     Plaintiff repeats the allegations contained in Paragraphs 1 through 20 of the

Complaint and makes same as part hereof as if repeated at length.

       22.     As a result of ANTHONY N. CHICCINI default under the mortgage, Plaintiff is

entitled to immediate payment of the entire unpaid balance due and owing under the loan

documents, with interest accruing on such at the rate provided for under the mortgage, together

with reasonable attorneys’ fees and other charges as provided for under the mortgage.

       WHEREFORE, plaintiff prays for judgment as follows:

       (a)     Fixing the amount due on its mortgage.

       (b)     Barring and foreclosing the defendants and each of them of all equity of

               redemption in and to said lands.

       (c)     Directing that the plaintiff be paid the amount due on its mortgage with interest and

               costs.

       (d)     Adjudging that said lands be sold according to law to satisfy the amount due

               plaintiff.

       (e)     Appointing a receiver of rents, issues and profits of said lands.

       (f)     Such other and further relief as the Court deems just and equitable.




                                                  24
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 25 of 27 PageID: 25




                                            SECOND COUNT

                                 Possession of Mortgaged Premises

       23.     Plaintiff repeats any and all allegations of Paragraphs 1 through 22 of the

Complaint and makes same a part hereof as if repeated at length.

       24.     By reason of the default in the terms of the mortgage referred to in the First Count

of the Complaint, and by reason of the terms of the mortgage, plaintiff is entitled to possession of

the premises described herein.

       25.     Defendant(s), ANTHONY N. CHICCINI, HIS HEIRS, DEVISEES AND PERSONAL

REPRESENTATIVES, AND HIS, HER, THEIR OR ANY OF THEIR SUCCESSORS IN RIGHT,

TITLE AND INTEREST; KATHLEEN CHICCINI; MR. CHICCINI, HUSBAND OF KATHLEEN

CHICCINI; DARLENE CARTER; MR. CARTER, HUSBAND OF DARLENE CARTER; TONY

CHICCINI; MRS. TONY CHICCINI, HIS WIFE; DENISE CHICCINI; MR. CHICCINI, HUSBAND

OF DENISE CHICCINI; MICHAEL CHICINNI; MRS. MICHAEL CHICINNI, HIS WIFE;

CHRISTOPHER CHICCINI; MRS. CHRISTOPHER CHICCINI, HIS WIFE; ANDREW CHICCINI;

MRS. ANDREW CHICCINI, HIS WIFE, and/or its tenants or assigns, are now in possession of

the premises described herein and have at all times deprived plaintiff of possession of said

premises.

       WHEREFORE, plaintiff prays for judgment as follows:

       (a)     That plaintiff or the purchaser at the foreclosure sale recovers possession of the

               mortgaged premises against said defendants or anyone holding under them.

       (b)     Damages for mesne profits.

       (c)     Costs.

       (d)     Such other and further relief as the Court deems just and equitable.




                                                25
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 26 of 27 PageID: 26




                               DESIGNATION OF TRIAL COUNSEL

         Frank J. Martone, Esq. and Dennis P. Uhlmann, Jr., Esq. are hereby designated as trial

counsels for the Plaintiff, UNITED STATES OF AMERICA.

                   CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

         The undersigned attorney certifies that there are no other actions pending or contemplated

at this time related to the subject matter of this action.

       CERTIFICATION PURSUANT TO NEW JERSEY COURT R. 4:5-1 AND R. 4:64-1

         In accordance with Rule 4:5-1, I hereby certify that the matter in controversy is not the

subject of any action pending arbitration proceeding. There is no other action or arbitration

proceeding contemplated, nor is there any other party who should be joined in this action.

         In accordance with Rule 4:64-1(a), I hereby further certify that a title search of the public

record has been received and reviewed for the purpose of identifying any lien holders and/or other

person and entities with an interest in the property that is subject to foreclosure. The effective

date of the title search is August 9, 2018.

CERTIFICATION OF DILIGENT INQUIRY TO BE ANNEXED TO RESIDENTIAL MORTGAGE
FORECLOSURE COMPLAINTS PURSUANT TO NEW JERSEY COURT RULE 1:5-6(c)(1)(E)
                        AND RULES 4:64-1(a)(2) and (3)

         Frank J. Martone, Esq., of full age, hereby certifies and says:

         1.     I communicated by e-mail with the following named employee(s) of THE

SECRETARY OF HOUSING AND URBAN DEVELOPMENT, who stated that he/she personally

reviewed the documents submitted to the Court and that he/she confirmed their accuracy.

         2.     The name, title and responsibilities of the plaintiff’s employee(s) with whom I

communicated are: GAYLENE FOX, PARALEGAL SPECIALIST, OFFICE OF COUNSEL,

DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT; OVERSEE FORECLOSURE

FILES.




                                                  26
     Case 1:18-cv-15661 Document 1 Filed 11/05/18 Page 27 of 27 PageID: 27



       3.      Based on my communication with the above-named employee(s) of plaintiff, as

well as my own inspection of the loan information supplied by plaintiff and other diligent inquiry, I

execute this certification to comply with the requirements of Rule 1:4-8(a), 1:5-6(c)(1)(E), and

4:64-1(a)(2) and (3).

       4.      I am aware that I have continuing obligation under Rule 1:4-8 to amend this

certification if a reasonable opportunity for further investigation or discovery indicates insufficient

evidentiary support for any factual assertions proffered by plaintiff in any court filings or

documents in this case.

                                    2nd
       Respectfully submitted this _______ day of November                    18
                                                  ________________________, 20________




                                                       By:
                                                               Frank J. Martone, Esq.
                                                               Attorney for Plaintiff
                                                               Frank J. Martone, P.C.
                                                               1455 Broad Street
                                                               Bloomfield, NJ 07003
                                                               973-473-3000
                                                               973-473-3243 – Fax
                                                               firm@martonelaw.com




                                                  27
                           Case 1:18-cv-15661 Document 1-1 Filed 11/05/18 Page 1 of 1 PageID: 28
JS 44 (Rev. 0/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Anthony N. Chiccini, his heirs, devisees and personal representatives,
                                                                                                          and his, her, their or any of their successors in right, title and interest,
                                                                                                          et als
    (b) County of Residence of First Listed Plaintiff                                                      County of Residence of First Listed Defendant Gloucester
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
FRANK J. MARTON, P.C. - 973-473-3000
Frank J. Martone, Esq.
1455 Broad Street, Bloomfield, NJ 07003

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3   Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place      u 4      u 4
                                                                                                                                                       of Business In This State

u 2    U.S. Government                u 4   Diversity                                              Citizen of Another State          u 2     u   2   Incorporated and Principal Place    u 5     u 5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                   Citizen or Subject of a           u 3     u   3   Foreign Nation                      u 6     u 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                    &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           CONTRACT                                           TORTS                                  FORFEITURE/PENALTY               BANKRUPTCY                   OTHER STATUTES
u   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u 310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u 315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument               Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u 320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u 330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted               Liability               u 368 Asbestos Personal                                            u 840 Trademark                   u 460 Deportation
        Student Loans                u 340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u 345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                     Corrupt Organizations
u   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)              u 480 Consumer Credit
        of Veteran’s Benefits        u 350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)          u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u 355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))        u 850 Securities/Commodities/
u   190 Other Contract                     Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                  Exchange
u   195 Contract Product Liability   u 360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))              u 890 Other Statutory Actions
u   196 Franchise                          Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u 362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                           Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u 440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u 441 Voting                   u 463 Alien Detainee                                                      or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u 442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u 443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability             Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u 445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                           Employment                 Other:                       u 462 Naturalization Application
                                     u 446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                           Other                    u 550 Civil Rights                   Actions
                                     u 448 Education                u 555 Prison Condition
                                                                    u 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from               u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from      u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                            Appellate Court               Reopened                Another District              Litigation -                   Litigation -
                                                                                                                       (specify)                        Transfer                      Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. SEC. 1345 UNITED STATES OF AMERICA AS PLAINTIFF
VI. CAUSE OF ACTION Brief description of cause:
                                          TO FORECLOSE A REVERSE MORTGAGE
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
        11/2/2018
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                          MAG. JUDGE
Case 1:18-cv-15661 Document 1-2 Filed 11/05/18 Page 1 of 4 PageID: 29
Case 1:18-cv-15661 Document 1-2 Filed 11/05/18 Page 2 of 4 PageID: 30
Case 1:18-cv-15661 Document 1-2 Filed 11/05/18 Page 3 of 4 PageID: 31
Case 1:18-cv-15661 Document 1-2 Filed 11/05/18 Page 4 of 4 PageID: 32
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 1 of 11 PageID: 33
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 2 of 11 PageID: 34
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 3 of 11 PageID: 35
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 4 of 11 PageID: 36
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 5 of 11 PageID: 37
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 6 of 11 PageID: 38
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 7 of 11 PageID: 39
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 8 of 11 PageID: 40
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 9 of 11 PageID: 41
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 10 of 11 PageID: 42
Case 1:18-cv-15661 Document 1-3 Filed 11/05/18 Page 11 of 11 PageID: 43
Case 1:18-cv-15661 Document 1-4 Filed 11/05/18 Page 1 of 2 PageID: 44
Case 1:18-cv-15661 Document 1-4 Filed 11/05/18 Page 2 of 2 PageID: 45
Case 1:18-cv-15661 Document 1-5 Filed 11/05/18 Page 1 of 2 PageID: 46
Case 1:18-cv-15661 Document 1-5 Filed 11/05/18 Page 2 of 2 PageID: 47
Case 1:18-cv-15661 Document 1-6 Filed 11/05/18 Page 1 of 2 PageID: 48
Case 1:18-cv-15661 Document 1-6 Filed 11/05/18 Page 2 of 2 PageID: 49
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 1 of 11 PageID: 50
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 2 of 11 PageID: 51
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 3 of 11 PageID: 52
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 4 of 11 PageID: 53
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 5 of 11 PageID: 54
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 6 of 11 PageID: 55
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 7 of 11 PageID: 56
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 8 of 11 PageID: 57
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 9 of 11 PageID: 58
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 10 of 11 PageID: 59
Case 1:18-cv-15661 Document 1-7 Filed 11/05/18 Page 11 of 11 PageID: 60
